     Case 2:19-cv-10968-TJH-MRW Document 26 Filed 07/22/20 Page 1 of 1 Page ID #:75



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11

12    KATHERINE COLE,                                 Case No.: 2:19-cv-10968-TJH-
13                                                    MRW
                     Plaintiff,
14                                                    Hon. Terry J. Hatter Jr.
          v.
15                                                    ORDER FOR DISMISSAL WITH
      OCOK LLC, a California Limited Liability        PREJUDICE [JS-6]
      Company; and Does 1-10,
16
                                    Defendants.       Action Filed: December 31, 2019
17
                                                      Trial Date: Not on Calendar
18

19
20

21             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
22    it, and being fully advised finds as follows:
23             IT IS ORDERED THAT:

24             Plaintiff Katherine Cole’s (“Plaintiff”) action against OCOK LLC (“Defendant”) is
25    dismissed with prejudice. Each party will be responsible for their own fees and costs.
26

27    Dated: JULY 22,2020
                                                             Hon. Terry J. Hatter, Jr.
28                                                           United States District Judge
                                                             Central District of California
                                                1
                          ORDER FOR DISMISSAL WITH PREJUDICE
